Exhibit 10.3

CUSTODY AGREEMENT

AGREEMENT, dated as of May 5, 2006 between Gladstone Capital Corporation, a
corporation existing under the laws of the State of Maryland having its
principal office and place of business at 1521 Westbranch Drive, Suite 200,
McLean, Virginia  22102 (the “Corporation”) and The Bank of New York, a New York
corporation authorized to do a banking business having its principal office and
place of business at One Wall Street, New York, New York 10286 (“Custodian”).

W I T N E S S E T H:

that for and in consideration of the mutual promises hereinafter set forth the
Corporation and Custodian agree as follows:


ARTICLE I
DEFINITIONS

Whenever used in this Agreement, the following words shall have the meanings set
forth below:


1.     “AUTHORIZED PERSON” SHALL BE ANY PERSON, WHETHER OR NOT AN OFFICER OR
EMPLOYEE OF THE CORPORATION, DULY AUTHORIZED BY THE CORPORATION’S BOARD TO
EXECUTE ANY CERTIFICATE OR TO GIVE ANY ORAL INSTRUCTION WITH RESPECT TO ONE OR
MORE ACCOUNTS, SUCH PERSONS TO BE DESIGNATED IN A CERTIFICATE ANNEXED HERETO AS
SCHEDULE I HERETO OR SUCH OTHER CERTIFICATE AS MAY BE RECEIVED BY CUSTODIAN FROM
TIME TO TIME.


2.     “CUSTODIAN AFFILIATE” SHALL MEAN ANY OFFICE, BRANCH OR SUBSIDIARY OF THE
BANK OF NEW YORK COMPANY, INC.


3.     “BOOK-ENTRY SYSTEM” SHALL MEAN THE FEDERAL RESERVE/TREASURY BOOK-ENTRY
SYSTEM FOR RECEIVING AND DELIVERING SECURITIES, ITS SUCCESSORS AND NOMINEES.


4.     “BUSINESS DAY” SHALL MEAN ANY DAY ON WHICH CUSTODIAN AND RELEVANT
DEPOSITORIES ARE OPEN FOR BUSINESS.


5.     “CERTIFICATE” SHALL MEAN ANY NOTICE, INSTRUCTION, OR OTHER INSTRUMENT IN
WRITING, AUTHORIZED OR REQUIRED BY THIS AGREEMENT TO BE GIVEN TO CUSTODIAN,
WHICH IS ACTUALLY RECEIVED BY CUSTODIAN BY LETTER OR FACSIMILE TRANSMISSION AND
SIGNED ON BEHALF OF THE CORPORATION BY AN AUTHORIZED PERSON OR A PERSON
REASONABLY BELIEVED BY CUSTODIAN TO BE AN AUTHORIZED PERSON.


6.     “COMPOSITE CURRENCY UNIT” SHALL MEAN THE EURO OR ANY OTHER COMPOSITE
CURRENCY UNIT CONSISTING OF THE AGGREGATE OF SPECIFIED AMOUNTS OF SPECIFIED
CURRENCIES, AS SUCH UNIT MAY BE CONSTITUTED FROM TIME TO TIME.


7.     “DEPOSITORY” SHALL INCLUDE (A) THE BOOK-ENTRY SYSTEM, (B) THE DEPOSITORY
TRUST COMPANY, (C) ANY OTHER CLEARING AGENCY OR SECURITIES DEPOSITORY REGISTERED
WITH THE SECURITIES AND

1


--------------------------------------------------------------------------------





EXCHANGE COMMISSION IDENTIFIED TO THE CORPORATION FROM TIME TO TIME, AND (D) THE
RESPECTIVE SUCCESSORS AND NOMINEES OF THE FOREGOING.


8.     “FOREIGN DEPOSITORY” SHALL MEAN (A) EUROCLEAR, (B) CLEARSTREAM BANKING,
SOCIETE ANONYME, (C) EACH ELIGIBLE SECURITIES DEPOSITORY AS DEFINED IN RULE
17F-7 UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, IDENTIFIED TO THE
CORPORATION FROM TIME TO TIME, AND (D) THE RESPECTIVE SUCCESSORS AND NOMINEES OF
THE FOREGOING.


9.     “INSTRUCTIONS” SHALL MEAN COMMUNICATIONS ACTUALLY RECEIVED BY CUSTODIAN
BY S.W.I.F.T., TESTED TELEX, LETTER, FACSIMILE TRANSMISSION, OR OTHER METHOD OR
SYSTEM SPECIFIED BY CUSTODIAN AS AVAILABLE FOR USE IN CONNECTION WITH THE
SERVICES HEREUNDER.


10.   “ORAL INSTRUCTIONS” SHALL MEAN VERBAL INSTRUCTIONS RECEIVED BY CUSTODIAN
FROM AN AUTHORIZED PERSON OR FROM A PERSON REASONABLY BELIEVED BY CUSTODIAN TO
BE AN AUTHORIZED PERSON.


11.   “SERIES” SHALL MEAN THE VARIOUS PORTFOLIOS, IF ANY, OF THE CORPORATION
LISTED ON SCHEDULE II HERETO, AND IF NONE ARE LISTED REFERENCES TO SERIES SHALL
BE REFERENCES TO THE CORPORATION.


12.   “SECURITIES” SHALL INCLUDE, WITHOUT LIMITATION, ANY COMMON STOCK AND OTHER
EQUITY SECURITIES, BONDS, DEBENTURES AND OTHER DEBT SECURITIES, NOTES, MORTGAGES
OR OTHER OBLIGATIONS, AND ANY INSTRUMENTS REPRESENTING RIGHTS TO RECEIVE,
PURCHASE, OR SUBSCRIBE FOR THE SAME, OR REPRESENTING ANY OTHER RIGHTS OR
INTERESTS THEREIN (WHETHER REPRESENTED BY A CERTIFICATE OR HELD IN A DEPOSITORY
OR BY A SUBCUSTODIAN).


13.   “SUBCUSTODIAN” SHALL MEAN A BANK (INCLUDING ANY BRANCH THEREOF) OR OTHER
FINANCIAL INSTITUTION (OTHER THAN A FOREIGN DEPOSITORY) LOCATED OUTSIDE THE U.S.
WHICH IS UTILIZED BY CUSTODIAN IN CONNECTION WITH THE PURCHASE, SALE OR CUSTODY
OF SECURITIES HEREUNDER AND IDENTIFIED TO THE CORPORATION FROM TIME TO TIME, AND
THEIR RESPECTIVE SUCCESSORS AND NOMINEES.

ARTICLE II
APPOINTMENT OF CUSTODIAN; ACCOUNTS;
REPRESENTATIONS, WARRANTIES, AND COVENANTS


1.     (A)   THE CORPORATION HEREBY APPOINTS CUSTODIAN AS CUSTODIAN OF ALL
SECURITIES AND CASH AT ANY TIME DELIVERED TO CUSTODIAN DURING THE TERM OF THIS
AGREEMENT, AND AUTHORIZES CUSTODIAN TO HOLD SECURITIES IN REGISTERED FORM IN ITS
NAME OR THE NAME OF ITS NOMINEES.  CUSTODIAN HEREBY ACCEPTS SUCH APPOINTMENT AND
AGREES TO ESTABLISH AND MAINTAIN ONE OR MORE SECURITIES ACCOUNTS AND CASH
ACCOUNTS FOR EACH SERIES IN WHICH CUSTODIAN WILL HOLD SECURITIES AND CASH AS
PROVIDED HEREIN.  CUSTODIAN SHALL MAINTAIN BOOKS AND RECORDS SEGREGATING THE
ASSETS OF EACH SERIES FROM THE ASSETS OF ANY OTHER SERIES.  SUCH ACCOUNTS (EACH,
AN “ACCOUNT”; COLLECTIVELY, THE “ACCOUNTS”) SHALL BE IN THE NAME OF THE
CORPORATION.


(B)   CUSTODIAN MAY FROM TIME TO TIME ESTABLISH ON ITS BOOKS AND RECORDS SUCH
SUB-ACCOUNTS WITHIN EACH ACCOUNT AS THE CORPORATION AND CUSTODIAN MAY AGREE UPON
(EACH A “SPECIAL

2


--------------------------------------------------------------------------------





ACCOUNT”), AND CUSTODIAN SHALL REFLECT THEREIN SUCH ASSETS AS THE CORPORATION
MAY SPECIFY IN A CERTIFICATE OR INSTRUCTIONS.


(C)   CUSTODIAN MAY FROM TIME TO TIME ESTABLISH PURSUANT TO A WRITTEN AGREEMENT
WITH AND FOR THE BENEFIT OF A BROKER, DEALER, FUTURE COMMISSION MERCHANT OR
OTHER THIRD PARTY IDENTIFIED IN A CERTIFICATE OR INSTRUCTIONS SUCH ACCOUNTS ON
SUCH TERMS AND CONDITIONS AS THE CORPORATION AND CUSTODIAN SHALL AGREE, AND
CUSTODIAN SHALL TRANSFER TO SUCH ACCOUNT SUCH SECURITIES AND MONEY AS THE
CORPORATION MAY SPECIFY IN A CERTIFICATE OR INSTRUCTIONS.


2.     THE CORPORATION HEREBY REPRESENTS AND WARRANTS, WHICH REPRESENTATIONS AND
WARRANTIES SHALL BE CONTINUING AND SHALL BE DEEMED TO BE REAFFIRMED UPON EACH
DELIVERY OF A CERTIFICATE OR EACH GIVING OF ORAL INSTRUCTIONS OR INSTRUCTIONS BY
THE CORPORATION, THAT:

(A)   IT IS DULY ORGANIZED AND EXISTING UNDER THE LAWS OF THE JURISDICTION OF
ITS ORGANIZATION, WITH FULL POWER TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, TO
ENTER INTO THIS AGREEMENT, AND TO PERFORM ITS OBLIGATIONS HEREUNDER;

(B)   THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
CORPORATION, APPROVED BY A RESOLUTION OF ITS BOARD, CONSTITUTES A VALID AND
LEGALLY BINDING OBLIGATION OF THE CORPORATION, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS, AND THERE IS NO STATUTE, REGULATION, RULE, ORDER OR JUDGMENT BINDING
ON IT, AND NO PROVISION OF ITS CHARTER OR BY-LAWS, NOR OF ANY MORTGAGE,
INDENTURE, CREDIT AGREEMENT OR OTHER CONTRACT BINDING ON IT OR AFFECTING ITS
PROPERTY, WHICH WOULD PROHIBIT ITS EXECUTION OR PERFORMANCE OF THIS AGREEMENT;


(C)   IT IS CONDUCTING ITS BUSINESS IN SUBSTANTIAL COMPLIANCE WITH ALL
APPLICABLE LAWS AND REQUIREMENTS, BOTH STATE AND FEDERAL, AND HAS OBTAINED ALL
REGULATORY LICENSES, APPROVALS AND CONSENTS NECESSARY TO CARRY ON ITS BUSINESS
AS NOW CONDUCTED;


(D)   IT WILL NOT USE THE SERVICES PROVIDED BY CUSTODIAN HEREUNDER IN ANY MANNER
THAT IS, OR WILL RESULT IN, A VIOLATION OF ANY LAW, RULE OR REGULATION
APPLICABLE TO THE CORPORATION;


(E)   ITS BOARD OR ITS FOREIGN CUSTODY MANAGER, AS DEFINED IN RULE 17F-5 UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “‘40 ACT”), HAS DETERMINED
THAT USE OF EACH SUBCUSTODIAN (INCLUDING ANY REPLACEMENT CUSTODIAN) WHICH
CUSTODIAN IS AUTHORIZED TO UTILIZE IN ACCORDANCE WITH SECTION 1(A) OF ARTICLE
III HEREOF SATISFIES THE APPLICABLE REQUIREMENTS OF THE ‘40 ACT AND RULE 17F-5
THEREUNDER;


(F)    THE CORPORATION OR ITS INVESTMENT ADVISER HAS DETERMINED THAT THE CUSTODY
ARRANGEMENTS OF EACH FOREIGN DEPOSITORY PROVIDE REASONABLE SAFEGUARDS AGAINST
THE CUSTODY RISKS ASSOCIATED WITH MAINTAINING ASSETS WITH SUCH FOREIGN
DEPOSITORY WITHIN THE MEANING OF RULE 17F-7 UNDER THE ‘40 ACT;


(G)   IT IS FULLY INFORMED OF THE PROTECTIONS AND RISKS ASSOCIATED WITH VARIOUS
METHODS OF TRANSMITTING INSTRUCTIONS AND ORAL INSTRUCTIONS AND DELIVERING
CERTIFICATES TO CUSTODIAN, SHALL, AND SHALL CAUSE EACH AUTHORIZED PERSON, TO
SAFEGUARD AND TREAT WITH EXTREME CARE ANY USER AND AUTHORIZATION CODES,
PASSWORDS AND/OR AUTHENTICATION KEYS, UNDERSTANDS THAT THERE MAY BE MORE SECURE
METHODS OF TRANSMITTING OR DELIVERING THE SAME THAN THE METHODS

3


--------------------------------------------------------------------------------





SELECTED BY IT, AGREES THAT THE SECURITY PROCEDURES (IF ANY) TO BE FOLLOWED IN
CONNECTION THEREWITH PROVIDE A COMMERCIALLY REASONABLE DEGREE OF PROTECTION IN
LIGHT OF ITS PARTICULAR NEEDS AND CIRCUMSTANCES, AND ACKNOWLEDGES AND AGREES
THAT INSTRUCTIONS NEED NOT BE REVIEWED BY CUSTODIAN, MAY CONCLUSIVELY BE
PRESUMED BY CUSTODIAN TO HAVE BEEN GIVEN BY PERSON(S) DULY AUTHORIZED,  AND MAY
BE ACTED UPON AS GIVEN;


(H)   IT SHALL MANAGE ITS BORROWINGS, INCLUDING, WITHOUT LIMITATION, ANY ADVANCE
OR OVERDRAFT (INCLUDING ANY DAY-LIGHT OVERDRAFT) IN THE ACCOUNTS, SO THAT THE
AGGREGATE OF ITS TOTAL BORROWINGS FOR EACH SERIES DOES NOT EXCEED THE AMOUNT
SUCH SERIES IS PERMITTED TO BORROW UNDER THE ‘40 ACT;


(I)    ITS TRANSMISSION OR GIVING OF, AND CUSTODIAN ACTING UPON AND IN RELIANCE
ON, CERTIFICATES, INSTRUCTIONS, OR ORAL INSTRUCTIONS PURSUANT TO THIS AGREEMENT
SHALL AT ALL TIMES COMPLY WITH THE ‘40 ACT;


(J)    IT SHALL IMPOSE AND MAINTAIN RESTRICTIONS ON THE DESTINATIONS TO WHICH
CASH MAY BE DISBURSED BY INSTRUCTIONS TO ENSURE THAT EACH DISBURSEMENT IS FOR A
PROPER PURPOSE; AND


(K)   IT HAS THE RIGHT TO MAKE THE PLEDGE AND GRANT THE SECURITY INTEREST AND
SECURITY ENTITLEMENT TO CUSTODIAN CONTAINED IN SECTION 1 OF ARTICLE V HEREOF,
FREE OF ANY RIGHT OF REDEMPTION OR PRIOR CLAIM OF ANY OTHER PERSON OR ENTITY,
SUCH PLEDGE AND SUCH GRANTS SHALL HAVE A FIRST PRIORITY SUBJECT TO NO SETOFFS,
COUNTERCLAIMS, OR OTHER LIENS OR GRANTS PRIOR TO OR ON A PARITY THEREWITH, AND
IT SHALL TAKE SUCH ADDITIONAL STEPS AS CUSTODIAN MAY REQUIRE TO ASSURE SUCH
PRIORITY.


3.     THE CORPORATION HEREBY COVENANTS THAT IT SHALL FROM TIME TO TIME COMPLETE
AND EXECUTE AND DELIVER TO CUSTODIAN UPON CUSTODIAN’S REQUEST A FORM FR U-1 (OR
SUCCESSOR FORM) WHENEVER THE CORPORATION BORROWS FROM CUSTODIAN ANY MONEY TO BE
USED FOR THE PURCHASE OR CARRYING OF MARGIN STOCK AS DEFINED IN FEDERAL RESERVE
REGULATION U.

ARTICLE III
CUSTODY AND RELATED SERVICES


1.     (A)   SUBJECT TO THE TERMS HEREOF, THE CORPORATION HEREBY AUTHORIZES
CUSTODIAN TO HOLD ANY SECURITIES RECEIVED BY IT FROM TIME TO TIME FOR THE
CORPORATION’S ACCOUNT.  CUSTODIAN SHALL BE ENTITLED TO UTILIZE, SUBJECT TO
SUBSECTION (C) OF THIS SECTION 1, DEPOSITORIES, SUBCUSTODIANS, AND, SUBJECT TO
SUBSECTION (D) OF THIS SECTION 1, FOREIGN DEPOSITORIES, TO THE EXTENT POSSIBLE
IN CONNECTION WITH ITS PERFORMANCE HEREUNDER.  SECURITIES AND CASH HELD IN A
DEPOSITORY OR FOREIGN DEPOSITORY WILL BE HELD SUBJECT TO THE RULES, TERMS AND
CONDITIONS OF SUCH ENTITY.  SECURITIES AND CASH HELD THROUGH SUBCUSTODIANS SHALL
BE HELD SUBJECT TO THE TERMS AND CONDITIONS OF CUSTODIAN’S AGREEMENTS WITH SUCH
SUBCUSTODIANS.  SUBCUSTODIANS MAY BE AUTHORIZED TO HOLD SECURITIES IN FOREIGN
DEPOSITORIES IN WHICH SUCH SUBCUSTODIANS PARTICIPATE.  UNLESS OTHERWISE REQUIRED
BY LOCAL LAW OR PRACTICE OR A PARTICULAR SUBCUSTODIAN AGREEMENT, SECURITIES
DEPOSITED WITH A SUBCUSTODIAN, A DEPOSITARY OR A FOREIGN DEPOSITORY WILL BE HELD
IN A COMMINGLED ACCOUNT, IN THE NAME OF CUSTODIAN, HOLDING ONLY SECURITIES HELD
BY CUSTODIAN AS CUSTODIAN FOR ITS CUSTOMERS.  CUSTODIAN SHALL IDENTIFY ON ITS
BOOKS AND RECORDS THE SECURITIES AND CASH BELONGING TO THE CORPORATION, WHETHER
HELD DIRECTLY OR INDIRECTLY THROUGH DEPOSITORIES, FOREIGN DEPOSITORIES, OR

4


--------------------------------------------------------------------------------





SUBCUSTODIANS.  CUSTODIAN SHALL, DIRECTLY OR INDIRECTLY THROUGH SUBCUSTODIANS,
DEPOSITORIES, OR FOREIGN DEPOSITORIES, ENDEAVOR, TO THE EXTENT FEASIBLE, TO HOLD
SECURITIES IN THE COUNTRY OR OTHER JURISDICTION IN WHICH THE PRINCIPAL TRADING
MARKET FOR SUCH SECURITIES IS LOCATED, WHERE SUCH SECURITIES ARE TO BE PRESENTED
FOR CANCELLATION AND/OR PAYMENT AND/OR REGISTRATION, OR WHERE SUCH SECURITIES
ARE ACQUIRED.  CUSTODIAN AT ANY TIME MAY CEASE UTILIZING ANY SUBCUSTODIAN AND/OR
MAY REPLACE A SUBCUSTODIAN WITH A DIFFERENT SUBCUSTODIAN (THE “REPLACEMENT
SUBCUSTODIAN”).  IN THE EVENT CUSTODIAN SELECTS A REPLACEMENT SUBCUSTODIAN,
CUSTODIAN SHALL NOT UTILIZE SUCH REPLACEMENT SUBCUSTODIAN UNTIL AFTER THE
CORPORATION’S BOARD OR FOREIGN CUSTODY MANAGER HAS DETERMINED THAT UTILIZATION
OF SUCH REPLACEMENT SUBCUSTODIAN SATISFIES THE REQUIREMENTS OF THE ‘40 ACT AND
RULE 17F-5 THEREUNDER.


(B)   UNLESS CUSTODIAN HAS RECEIVED A CERTIFICATE OR INSTRUCTIONS TO THE
CONTRARY, CUSTODIAN SHALL HOLD SECURITIES INDIRECTLY THROUGH A SUBCUSTODIAN ONLY
IF (I) THE SECURITIES ARE NOT SUBJECT TO ANY RIGHT, CHARGE, SECURITY INTEREST,
LIEN OR CLAIM OF ANY KIND IN FAVOR OF SUCH SUBCUSTODIAN OR ITS CREDITORS OR
OPERATORS, INCLUDING A RECEIVER OR TRUSTEE IN BANKRUPTCY OR SIMILAR AUTHORITY,
EXCEPT FOR A CLAIM OF PAYMENT FOR THE SAFE CUSTODY OR ADMINISTRATION OF
SECURITIES ON BEHALF OF THE CORPORATION BY SUCH SUBCUSTODIAN, AND (II)
BENEFICIAL OWNERSHIP OF THE SECURITIES IS FREELY TRANSFERABLE WITHOUT THE
PAYMENT OF MONEY OR VALUE OTHER THAN FOR SAFE CUSTODY OR ADMINISTRATION.


(C)   WITH RESPECT TO EACH DEPOSITORY, CUSTODIAN (I) SHALL EXERCISE DUE CARE IN
ACCORDANCE WITH REASONABLE COMMERCIAL STANDARDS IN DISCHARGING ITS DUTIES AS A
SECURITIES INTERMEDIARY TO OBTAIN AND THEREAFTER MAINTAIN SECURITIES OR
FINANCIAL ASSETS DEPOSITED OR HELD IN SUCH DEPOSITORY, AND (II) WILL PROVIDE,
PROMPTLY UPON REQUEST BY THE CORPORATION, SUCH REPORTS AS ARE AVAILABLE
CONCERNING THE INTERNAL ACCOUNTING CONTROLS AND FINANCIAL STRENGTH OF CUSTODIAN.


(D)   WITH RESPECT TO EACH FOREIGN DEPOSITORY, CUSTODIAN SHALL EXERCISE
REASONABLE CARE, PRUDENCE, AND DILIGENCE (I) TO PROVIDE THE CORPORATION WITH AN
ANALYSIS OF THE CUSTODY RISKS ASSOCIATED WITH MAINTAINING ASSETS WITH THE
FOREIGN DEPOSITORY, AND (II) TO MONITOR SUCH CUSTODY RISKS ON A CONTINUING BASIS
AND PROMPTLY NOTIFY THE CORPORATION OF ANY MATERIAL CHANGE IN SUCH RISKS.  THE
CORPORATION ACKNOWLEDGES AND AGREES THAT SUCH ANALYSIS AND MONITORING SHALL BE
MADE ON THE BASIS OF, AND LIMITED BY, INFORMATION GATHERED FROM SUBCUSTODIANS OR
THROUGH PUBLICLY AVAILABLE INFORMATION OTHERWISE OBTAINED BY CUSTODIAN, AND
SHALL NOT INCLUDE ANY EVALUATION OF COUNTRY RISKS.  AS USED HEREIN THE TERM
“COUNTRY RISKS” SHALL MEAN WITH RESPECT TO ANY FOREIGN DEPOSITORY:  (A) THE
FINANCIAL INFRASTRUCTURE OF THE COUNTRY IN WHICH IT IS ORGANIZED, (B) SUCH
COUNTRY’S PREVAILING CUSTODY AND SETTLEMENT PRACTICES, (C) NATIONALIZATION,
EXPROPRIATION OR OTHER GOVERNMENTAL ACTIONS, (D) SUCH COUNTRY’S REGULATION OF
THE BANKING OR SECURITIES INDUSTRY, (E) CURRENCY CONTROLS, RESTRICTIONS,
DEVALUATIONS OR FLUCTUATIONS, AND (F) MARKET CONDITIONS WHICH AFFECT THE ORDER
EXECUTION OF SECURITIES TRANSACTIONS OR AFFECT THE VALUE OF SECURITIES.


2.     CUSTODIAN SHALL FURNISH THE CORPORATION WITH AN ADVICE OF DAILY
TRANSACTIONS (INCLUDING A CONFIRMATION OF EACH TRANSFER OF SECURITIES) AND A
MONTHLY SUMMARY OF ALL TRANSFERS TO OR FROM THE ACCOUNTS.


3.     WITH RESPECT TO ALL SECURITIES HELD HEREUNDER, CUSTODIAN SHALL, UNLESS
OTHERWISE INSTRUCTED TO THE CONTRARY:

5


--------------------------------------------------------------------------------




(A)   RECEIVE ALL INCOME AND OTHER PAYMENTS AND ADVISE THE CORPORATION AS
PROMPTLY AS PRACTICABLE OF ANY SUCH AMOUNTS DUE BUT NOT PAID;

(B)   PRESENT FOR PAYMENT AND RECEIVE THE AMOUNT PAID UPON ALL SECURITIES WHICH
MAY MATURE AND ADVISE THE CORPORATION AS PROMPTLY AS PRACTICABLE OF ANY SUCH
AMOUNTS DUE BUT NOT PAID;

(C)   FORWARD TO THE CORPORATION COPIES OF ALL INFORMATION OR DOCUMENTS THAT IT
MAY ACTUALLY RECEIVE FROM AN ISSUER OF SECURITIES WHICH, IN THE OPINION OF
CUSTODIAN, ARE INTENDED FOR THE BENEFICIAL OWNER OF SECURITIES;

(D)   EXECUTE, AS CUSTODIAN, ANY CERTIFICATES OF OWNERSHIP, AFFIDAVITS,
DECLARATIONS OR OTHER CERTIFICATES UNDER ANY TAX LAWS NOW OR HEREAFTER IN EFFECT
IN CONNECTION WITH THE COLLECTION OF BOND AND NOTE COUPONS;

(E)   HOLD DIRECTLY OR THROUGH A DEPOSITORY, A FOREIGN DEPOSITORY, OR A
SUBCUSTODIAN ALL RIGHTS AND SIMILAR SECURITIES ISSUED WITH RESPECT TO ANY
SECURITIES CREDITED TO AN ACCOUNT HEREUNDER; AND

(F)    ENDORSE FOR COLLECTION CHECKS, DRAFTS OR OTHER NEGOTIABLE INSTRUMENTS.


4.     (A)   CUSTODIAN SHALL NOTIFY THE CORPORATION OF RIGHTS OR DISCRETIONARY
ACTIONS WITH RESPECT TO SECURITIES HELD HEREUNDER, AND OF THE DATE OR DATES BY
WHEN SUCH RIGHTS MUST BE EXERCISED OR SUCH ACTION MUST BE TAKEN, PROVIDED THAT
CUSTODIAN HAS ACTUALLY RECEIVED, FROM THE ISSUER OR THE RELEVANT DEPOSITORY
(WITH RESPECT TO SECURITIES ISSUED IN THE UNITED STATES) OR FROM THE RELEVANT
SUBCUSTODIAN, FOREIGN DEPOSITORY, OR A NATIONALLY OR INTERNATIONALLY RECOGNIZED
BOND OR CORPORATE ACTION SERVICE TO WHICH CUSTODIAN SUBSCRIBES, TIMELY NOTICE OF
SUCH RIGHTS OR DISCRETIONARY CORPORATE ACTION OR OF THE DATE OR DATES SUCH
RIGHTS MUST BE EXERCISED OR SUCH ACTION MUST BE TAKEN.  ABSENT ACTUAL RECEIPT OF
SUCH NOTICE, CUSTODIAN SHALL HAVE NO LIABILITY FOR FAILING TO SO NOTIFY THE
CORPORATION.


(B)   WHENEVER SECURITIES (INCLUDING, BUT NOT LIMITED TO, WARRANTS, OPTIONS,
TENDERS, OPTIONS TO TENDER OR NON-MANDATORY PUTS OR CALLS) CONFER DISCRETIONARY
RIGHTS ON THE CORPORATION OR PROVIDE FOR DISCRETIONARY ACTION OR ALTERNATIVE
COURSES OF ACTION BY THE CORPORATION, THE CORPORATION SHALL BE RESPONSIBLE FOR
MAKING ANY DECISIONS RELATING THERETO AND FOR DIRECTING CUSTODIAN TO ACT.  IN
ORDER FOR CUSTODIAN TO ACT, IT MUST RECEIVE THE CORPORATION’S CERTIFICATE OR
INSTRUCTIONS AT CUSTODIAN’S OFFICES, ADDRESSED AS CUSTODIAN MAY FROM TIME TO
TIME REQUEST, NOT LATER THAN NOON (NEW YORK TIME) AT LEAST TWO (2) BUSINESS DAYS
PRIOR TO THE LAST SCHEDULED DATE TO ACT WITH RESPECT TO SUCH SECURITIES (OR SUCH
EARLIER DATE OR TIME AS CUSTODIAN MAY SPECIFY TO THE CORPORATION).  ABSENT
CUSTODIAN’S TIMELY RECEIPT OF SUCH CERTIFICATE OR INSTRUCTIONS, CUSTODIAN SHALL
NOT BE LIABLE FOR FAILURE TO TAKE ANY ACTION RELATING TO OR TO EXERCISE ANY
RIGHTS CONFERRED BY SUCH SECURITIES.


5.     ALL VOTING RIGHTS WITH RESPECT TO SECURITIES, HOWEVER REGISTERED, SHALL
BE EXERCISED BY THE CORPORATION OR ITS DESIGNEE.  CUSTODIAN WILL MAKE AVAILABLE
TO THE CORPORATION PROXY VOTING

6


--------------------------------------------------------------------------------





SERVICES UPON THE REQUEST OF, AND FOR THE JURISDICTIONS SELECTED BY, THE
CORPORATION IN ACCORDANCE WITH TERMS AND CONDITIONS TO BE MUTUALLY AGREED UPON
BY CUSTODIAN AND THE CORPORATION.


6.     CUSTODIAN SHALL PROMPTLY ADVISE THE CORPORATION UPON CUSTODIAN’S ACTUAL
RECEIPT OF NOTIFICATION OF THE PARTIAL REDEMPTION, PARTIAL PAYMENT OR OTHER
ACTION AFFECTING LESS THAN ALL SECURITIES OF THE RELEVANT CLASS.  IF CUSTODIAN,
ANY SUBCUSTODIAN, ANY DEPOSITORY, OR ANY FOREIGN DEPOSITORY HOLDS ANY SECURITIES
IN WHICH THE CORPORATION HAS AN INTEREST AS PART OF A FUNGIBLE MASS, CUSTODIAN,
SUCH SUBCUSTODIAN, DEPOSITORY, OR FOREIGN DEPOSITORY MAY SELECT THE SECURITIES
TO PARTICIPATE IN SUCH PARTIAL REDEMPTION, PARTIAL PAYMENT OR OTHER ACTION IN
ANY NON-DISCRIMINATORY MANNER THAT IT CUSTOMARILY USES TO MAKE SUCH SELECTION.


7.     CUSTODIAN SHALL NOT UNDER ANY CIRCUMSTANCES ACCEPT BEARER INTEREST
COUPONS WHICH HAVE BEEN STRIPPED FROM UNITED STATES FEDERAL, STATE OR LOCAL
GOVERNMENT OR AGENCY SECURITIES UNLESS EXPLICITLY AGREED TO BY CUSTODIAN IN
WRITING.


8.     THE CORPORATION SHALL BE LIABLE FOR ALL TAXES, ASSESSMENTS, DUTIES AND
OTHER GOVERNMENTAL CHARGES, INCLUDING ANY INTEREST OR PENALTY WITH RESPECT
THERETO (“TAXES”), WITH RESPECT TO ANY CASH OR SECURITIES HELD ON BEHALF OF THE
CORPORATION OR ANY TRANSACTION RELATED THERETO.  THE CORPORATION SHALL INDEMNIFY
CUSTODIAN AND EACH SUBCUSTODIAN FOR THE AMOUNT OF ANY TAX THAT CUSTODIAN, ANY
SUCH SUBCUSTODIAN OR ANY OTHER WITHHOLDING AGENT IS REQUIRED UNDER APPLICABLE
LAWS (WHETHER BY ASSESSMENT OR OTHERWISE) TO PAY ON BEHALF OF, OR IN RESPECT OF
INCOME EARNED BY OR PAYMENTS OR DISTRIBUTIONS MADE TO OR FOR THE ACCOUNT OF THE
CORPORATION (INCLUDING ANY PAYMENT OF TAX REQUIRED BY REASON OF AN EARLIER
FAILURE TO WITHHOLD).  CUSTODIAN SHALL, OR SHALL INSTRUCT THE APPLICABLE
SUBCUSTODIAN OR OTHER WITHHOLDING AGENT TO, WITHHOLD THE AMOUNT OF ANY TAX WHICH
IS REQUIRED TO BE WITHHELD UNDER APPLICABLE LAW UPON COLLECTION OF ANY DIVIDEND,
INTEREST OR OTHER DISTRIBUTION MADE WITH RESPECT TO ANY SECURITY AND ANY
PROCEEDS OR INCOME FROM THE SALE, LOAN OR OTHER TRANSFER OF ANY SECURITY.  IN
THE EVENT THAT CUSTODIAN OR ANY SUBCUSTODIAN IS REQUIRED UNDER APPLICABLE LAW TO
PAY ANY TAX ON BEHALF OF THE CORPORATION, CUSTODIAN IS HEREBY AUTHORIZED TO
WITHDRAW CASH FROM ANY CASH ACCOUNT IN THE AMOUNT REQUIRED TO PAY SUCH TAX AND
TO USE SUCH CASH, OR TO REMIT SUCH CASH TO THE APPROPRIATE SUBCUSTODIAN OR OTHER
WITHHOLDING AGENT, FOR THE TIMELY PAYMENT OF SUCH TAX IN THE MANNER REQUIRED BY
APPLICABLE LAW.  IF THE AGGREGATE AMOUNT OF CASH IN ALL CASH ACCOUNTS IS NOT
SUFFICIENT TO PAY SUCH TAX, CUSTODIAN SHALL PROMPTLY NOTIFY THE CORPORATION OF
THE ADDITIONAL AMOUNT OF CASH (IN THE APPROPRIATE CURRENCY) REQUIRED, AND THE
CORPORATION SHALL DIRECTLY DEPOSIT SUCH ADDITIONAL AMOUNT IN THE APPROPRIATE
CASH ACCOUNT PROMPTLY AFTER RECEIPT OF SUCH NOTICE, FOR USE BY CUSTODIAN AS
SPECIFIED HEREIN.  IN THE EVENT THAT CUSTODIAN REASONABLY BELIEVES THAT
CORPORATION IS ELIGIBLE, PURSUANT TO APPLICABLE LAW OR TO THE PROVISIONS OF ANY
TAX TREATY, FOR A REDUCED RATE OF, OR EXEMPTION FROM, ANY TAX WHICH IS OTHERWISE
REQUIRED TO BE WITHHELD OR PAID ON BEHALF OF THE CORPORATION UNDER ANY
APPLICABLE LAW, CUSTODIAN SHALL, OR SHALL INSTRUCT THE APPLICABLE SUBCUSTODIAN
OR WITHHOLDING AGENT TO, EITHER WITHHOLD OR PAY SUCH TAX AT SUCH REDUCED RATE OR
REFRAIN FROM WITHHOLDING OR PAYING SUCH TAX, AS APPROPRIATE; PROVIDED THAT
CUSTODIAN SHALL HAVE RECEIVED FROM THE CORPORATION ALL DOCUMENTARY EVIDENCE OF
RESIDENCE OR OTHER QUALIFICATION FOR SUCH REDUCED RATE OR EXEMPTION REQUIRED TO
BE RECEIVED UNDER SUCH APPLICABLE LAW OR TREATY.  IN THE EVENT THAT CUSTODIAN
REASONABLY BELIEVES THAT A REDUCED RATE OF, OR EXEMPTION FROM, ANY TAX IS
OBTAINABLE ONLY BY MEANS OF AN APPLICATION FOR RECORPORATION, CUSTODIAN AND THE
APPLICABLE SUBCUSTODIAN SHALL HAVE NO RESPONSIBILITY FOR THE ACCURACY OR
VALIDITY OF ANY FORMS OR DOCUMENTATION PROVIDED

7


--------------------------------------------------------------------------------





BY THE CORPORATION TO CUSTODIAN HEREUNDER.  THE CORPORATION HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS CUSTODIAN AND EACH SUBCUSTODIAN IN RESPECT OF ANY
LIABILITY ARISING FROM ANY UNDERWITHHOLDING OR UNDERPAYMENT OF ANY TAX WHICH
RESULTS FROM THE INACCURACY OR INVALIDITY OF ANY SUCH FORMS OR OTHER
DOCUMENTATION, AND SUCH OBLIGATION TO INDEMNIFY SHALL BE A CONTINUING OBLIGATION
OF THE CORPORATION, ITS SUCCESSORS AND ASSIGNS NOTWITHSTANDING THE TERMINATION
OF THIS AGREEMENT.


9.     (A)   FOR THE PURPOSE OF SETTLING SECURITIES AND FOREIGN EXCHANGE
TRANSACTIONS, THE CORPORATION SHALL PROVIDE CUSTODIAN WITH SUFFICIENT
IMMEDIATELY AVAILABLE CORPORATIONS FOR ALL TRANSACTIONS BY SUCH TIME AND DATE AS
CONDITIONS IN THE RELEVANT MARKET DICTATE. AS USED HEREIN, “SUFFICIENT
IMMEDIATELY AVAILABLE CORPORATIONS” SHALL MEAN EITHER (I) SUFFICIENT CASH
DENOMINATED IN U.S. DOLLARS TO PURCHASE THE NECESSARY FOREIGN CURRENCY, OR (II)
SUFFICIENT APPLICABLE FOREIGN CURRENCY, TO SETTLE THE TRANSACTION.  CUSTODIAN
SHALL PROVIDE THE CORPORATION WITH IMMEDIATELY AVAILABLE CORPORATIONS EACH DAY
WHICH RESULT FROM THE ACTUAL SETTLEMENT OF ALL SALE TRANSACTIONS, BASED UPON
ADVICES RECEIVED BY CUSTODIAN FROM SUBCUSTODIANS, DEPOSITORIES, AND FOREIGN
DEPOSITORIES.  SUCH CORPORATIONS SHALL BE IN U.S. DOLLARS OR SUCH OTHER CURRENCY
AS THE CORPORATION MAY SPECIFY TO CUSTODIAN.


(B)   ANY FOREIGN EXCHANGE TRANSACTION EFFECTED BY CUSTODIAN IN CONNECTION WITH
THIS AGREEMENT MAY BE ENTERED WITH CUSTODIAN OR A CUSTODIAN AFFILIATE ACTING AS
PRINCIPAL OR OTHERWISE THROUGH CUSTOMARY BANKING CHANNELS.  THE CORPORATION MAY
ISSUE A STANDING CERTIFICATE OR INSTRUCTIONS WITH RESPECT TO FOREIGN EXCHANGE
TRANSACTIONS, BUT CUSTODIAN MAY ESTABLISH RULES OR LIMITATIONS CONCERNING ANY
FOREIGN EXCHANGE FACILITY MADE AVAILABLE TO THE CORPORATION.  THE CORPORATION
SHALL BEAR ALL RISKS OF INVESTING IN SECURITIES OR HOLDING CASH DENOMINATED IN A
FOREIGN CURRENCY.


(C)   TO THE EXTENT THAT CUSTODIAN HAS AGREED TO PROVIDE PRICING OR OTHER
INFORMATION SERVICES IN CONNECTION WITH THIS AGREEMENT, CUSTODIAN IS AUTHORIZED
TO UTILIZE ANY VENDOR (INCLUDING BROKERS AND DEALERS OF SECURITIES) REASONABLY
BELIEVED BY CUSTODIAN TO BE RELIABLE TO PROVIDE SUCH INFORMATION.  THE
CORPORATION UNDERSTANDS THAT CERTAIN PRICING INFORMATION WITH RESPECT TO COMPLEX
FINANCIAL INSTRUMENTS (E.G., DERIVATIVES) MAY BE BASED ON CALCULATED AMOUNTS
RATHER THAN ACTUAL MARKET TRANSACTIONS AND MAY NOT REFLECT ACTUAL MARKET VALUES,
AND THAT THE VARIANCE BETWEEN SUCH CALCULATED AMOUNTS AND ACTUAL MARKET VALUES
MAY OR MAY NOT BE MATERIAL. WHERE VENDORS DO NOT PROVIDE INFORMATION FOR
PARTICULAR SECURITIES OR OTHER PROPERTY, AN AUTHORIZED PERSON MAY ADVISE
CUSTODIAN IN A CERTIFICATE REGARDING THE FAIR MARKET VALUE OF, OR PROVIDE OTHER
INFORMATION WITH RESPECT TO, SUCH SECURITIES OR PROPERTY AS DETERMINED BY IT IN
GOOD FAITH.  CUSTODIAN SHALL NOT BE LIABLE FOR ANY LOSS, DAMAGE OR EXPENSE
INCURRED AS A RESULT OF ERRORS OR OMISSIONS WITH RESPECT TO ANY PRICING OR OTHER
INFORMATION UTILIZED BY CUSTODIAN HEREUNDER.


10.           UNTIL SUCH TIME AS CUSTODIAN RECEIVES A CERTIFICATE TO THE
CONTRARY WITH RESPECT TO A PARTICULAR SECURITY, CUSTODIAN MAY RELEASE THE
IDENTITY OF THE CORPORATION TO AN ISSUER WHICH REQUESTS SUCH INFORMATION
PURSUANT TO THE SHAREHOLDER COMMUNICATIONS ACT OF 1985 FOR THE SPECIFIC PURPOSE
OF DIRECT COMMUNICATIONS BETWEEN SUCH ISSUER AND SHAREHOLDER.

8


--------------------------------------------------------------------------------




ARTICLE IV
PURCHASE AND SALE OF SECURITIES;
CREDITS TO ACCOUNT


1.     PROMPTLY AFTER EACH PURCHASE OR SALE OF SECURITIES BY THE CORPORATION,
THE CORPORATION SHALL DELIVER TO CUSTODIAN A CERTIFICATE OR INSTRUCTIONS, OR
WITH RESPECT TO A PURCHASE OR SALE OF A SECURITY GENERALLY REQUIRED TO BE
SETTLED ON THE SAME DAY THE PURCHASE OR SALE IS MADE, ORAL INSTRUCTIONS
SPECIFYING ALL INFORMATION CUSTODIAN MAY REASONABLY REQUEST TO SETTLE SUCH
PURCHASE OR SALE.  CUSTODIAN SHALL ACCOUNT FOR ALL PURCHASES AND SALES OF
SECURITIES ON THE ACTUAL SETTLEMENT DATE UNLESS OTHERWISE AGREED BY CUSTODIAN.


2.     THE CORPORATION UNDERSTANDS THAT WHEN CUSTODIAN IS INSTRUCTED TO DELIVER
SECURITIES AGAINST PAYMENT, DELIVERY OF SUCH SECURITIES AND RECEIPT OF PAYMENT
THEREFOR MAY NOT BE COMPLETED SIMULTANEOUSLY.  NOTWITHSTANDING ANY PROVISION IN
THIS AGREEMENT TO THE CONTRARY, SETTLEMENTS, PAYMENTS AND DELIVERIES OF
SECURITIES MAY BE EFFECTED BY CUSTODIAN OR ANY SUBCUSTODIAN IN ACCORDANCE WITH
THE CUSTOMARY OR ESTABLISHED SECURITIES TRADING OR SECURITIES PROCESSING
PRACTICES AND PROCEDURES IN THE JURISDICTION IN WHICH THE TRANSACTION OCCURS,
INCLUDING, WITHOUT LIMITATION, DELIVERY TO A PURCHASER OR DEALER THEREFOR (OR
AGENT) AGAINST RECEIPT WITH THE EXPECTATION OF RECEIVING LATER PAYMENT FOR SUCH
SECURITIES.  THE CORPORATION ASSUMES FULL RESPONSIBILITY FOR ALL RISKS,
INCLUDING, WITHOUT LIMITATION, CREDIT RISKS, INVOLVED IN CONNECTION WITH SUCH
DELIVERIES OF SECURITIES.


3.     CUSTODIAN MAY, AS A MATTER OF BOOKKEEPING CONVENIENCE OR BY SEPARATE
AGREEMENT WITH THE CORPORATION, CREDIT THE ACCOUNT WITH THE PROCEEDS FROM THE
SALE, REDEMPTION OR OTHER DISPOSITION OF SECURITIES OR INTEREST, DIVIDENDS OR
OTHER DISTRIBUTIONS PAYABLE ON SECURITIES PRIOR TO ITS ACTUAL RECEIPT OF FINAL
PAYMENT THEREFOR.  ALL SUCH CREDITS SHALL BE CONDITIONAL UNTIL CUSTODIAN’S
ACTUAL RECEIPT OF FINAL PAYMENT AND MAY BE REVERSED BY CUSTODIAN TO THE EXTENT
THAT FINAL PAYMENT IS NOT RECEIVED.  PAYMENT WITH RESPECT TO A TRANSACTION WILL
NOT BE “FINAL” UNTIL CUSTODIAN SHALL HAVE RECEIVED IMMEDIATELY AVAILABLE
CORPORATIONS WHICH UNDER APPLICABLE LOCAL LAW, RULE AND/OR PRACTICE ARE
IRREVERSIBLE AND NOT SUBJECT TO ANY SECURITY INTEREST, LEVY OR OTHER
ENCUMBRANCE, AND WHICH ARE SPECIFICALLY APPLICABLE TO SUCH TRANSACTION.

ARTICLE V
OVERDRAFTS OR INDEBTEDNESS


1.     IF CUSTODIAN SHOULD IN ITS SOLE DISCRETION ADVANCE CORPORATIONS ON BEHALF
OF ANY SERIES WHICH RESULTS IN AN OVERDRAFT (INCLUDING, WITHOUT LIMITATION, ANY
DAY-LIGHT OVERDRAFT) BECAUSE THE MONEY HELD BY CUSTODIAN IN AN ACCOUNT FOR SUCH
SERIES SHALL BE INSUFFICIENT TO PAY THE TOTAL AMOUNT PAYABLE UPON A PURCHASE OF
SECURITIES SPECIFICALLY ALLOCATED TO SUCH SERIES, AS SET FORTH IN A CERTIFICATE,
INSTRUCTIONS OR ORAL INSTRUCTIONS, OR IF AN OVERDRAFT ARISES IN THE SEPARATE
ACCOUNT OF A SERIES FOR SOME OTHER REASON, INCLUDING, WITHOUT LIMITATION,
BECAUSE OF A REVERSAL OF A CONDITIONAL CREDIT OR THE PURCHASE OF ANY CURRENCY,
OR IF THE CORPORATION IS FOR ANY OTHER REASON INDEBTED TO CUSTODIAN WITH RESPECT
TO A SERIES, INCLUDING ANY INDEBTEDNESS TO THE BANK OF NEW YORK UNDER THE
CORPORATION’S CASH MANAGEMENT AND RELATED SERVICES AGREEMENT (EXCEPT A BORROWING
FOR INVESTMENT OR FOR TEMPORARY OR EMERGENCY PURPOSES USING SECURITIES AS
COLLATERAL PURSUANT TO A SEPARATE AGREEMENT AND SUBJECT TO THE PROVISIONS OF
SECTION 2 OF THIS ARTICLE), SUCH

9


--------------------------------------------------------------------------------





OVERDRAFT OR INDEBTEDNESS SHALL BE DEEMED TO BE A LOAN MADE BY CUSTODIAN TO THE
CORPORATION FOR SUCH SERIES PAYABLE ON DEMAND AND SHALL BEAR INTEREST FROM THE
DATE INCURRED AT A RATE PER ANNUM ORDINARILY CHARGED BY CUSTODIAN TO ITS
INSTITUTIONAL CUSTOMERS, AS SUCH RATE MAY BE ADJUSTED FROM TIME TO TIME.  IN
ADDITION, THE CORPORATION HEREBY AGREES THAT CUSTODIAN SHALL TO THE MAXIMUM
EXTENT PERMITTED BY LAW HAVE A CONTINUING LIEN, SECURITY INTEREST, AND SECURITY
ENTITLEMENT IN AND TO ANY PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY
INVESTMENT PROPERTY OR ANY FINANCIAL ASSET, OF SUCH SERIES AT ANY TIME HELD BY
CUSTODIAN FOR THE BENEFIT OF SUCH SERIES OR IN WHICH SUCH SERIES MAY HAVE AN
INTEREST WHICH IS THEN IN CUSTODIAN’S POSSESSION OR CONTROL OR IN POSSESSION OR
CONTROL OF ANY THIRD PARTY ACTING IN CUSTODIAN’S BEHALF.  THE CORPORATION
AUTHORIZES CUSTODIAN, IN ITS SOLE DISCRETION, AT ANY TIME TO CHARGE ANY SUCH
OVERDRAFT OR INDEBTEDNESS TOGETHER WITH INTEREST DUE THEREON AGAINST ANY BALANCE
OF ACCOUNT STANDING TO SUCH SERIES’ CREDIT ON CUSTODIAN’S BOOKS.


2.     IF THE CORPORATION BORROWS MONEY FROM ANY BANK (INCLUDING CUSTODIAN IF
THE BORROWING IS PURSUANT TO A SEPARATE AGREEMENT) FOR INVESTMENT OR FOR
TEMPORARY OR EMERGENCY PURPOSES USING SECURITIES HELD BY CUSTODIAN HEREUNDER AS
COLLATERAL FOR SUCH BORROWINGS, THE CORPORATION SHALL DELIVER TO CUSTODIAN A
CERTIFICATE SPECIFYING WITH RESPECT TO EACH SUCH BORROWING:  (A) THE SERIES TO
WHICH SUCH BORROWING RELATES; (B) THE NAME OF THE BANK, (C) THE AMOUNT OF THE
BORROWING, (D) THE TIME AND DATE, IF KNOWN, ON WHICH THE LOAN IS TO BE ENTERED
INTO, (E) THE TOTAL AMOUNT PAYABLE TO THE CORPORATION ON THE BORROWING DATE, (F)
THE SECURITIES TO BE DELIVERED AS COLLATERAL FOR SUCH LOAN, INCLUDING THE NAME
OF THE ISSUER, THE TITLE AND THE NUMBER OF SHARES OR THE PRINCIPAL AMOUNT OF ANY
PARTICULAR SECURITIES, AND (G) A STATEMENT SPECIFYING WHETHER SUCH LOAN IS FOR
INVESTMENT PURPOSES OR FOR TEMPORARY OR EMERGENCY PURPOSES AND THAT SUCH LOAN IS
IN CONFORMANCE WITH THE ‘40 ACT AND THE CORPORATION’S PROSPECTUS.  CUSTODIAN
SHALL DELIVER ON THE BORROWING DATE SPECIFIED IN A CERTIFICATE THE SPECIFIED
COLLATERAL AGAINST PAYMENT BY THE LENDING BANK OF THE TOTAL AMOUNT OF THE LOAN
PAYABLE, PROVIDED THAT THE SAME CONFORMS TO THE TOTAL AMOUNT PAYABLE AS SET
FORTH IN THE CERTIFICATE.   CUSTODIAN MAY, AT THE OPTION OF THE LENDING BANK,
KEEP SUCH COLLATERAL IN ITS POSSESSION, BUT SUCH COLLATERAL SHALL BE SUBJECT TO
ALL RIGHTS THEREIN GIVEN THE LENDING BANK BY VIRTUE OF ANY PROMISSORY NOTE OR
LOAN AGREEMENT.  CUSTODIAN SHALL DELIVER SUCH SECURITIES AS ADDITIONAL
COLLATERAL AS MAY BE SPECIFIED IN A CERTIFICATE TO COLLATERALIZE FURTHER ANY
TRANSACTION DESCRIBED IN THIS SECTION.  THE CORPORATION SHALL CAUSE ALL
SECURITIES RELEASED FROM COLLATERAL STATUS TO BE RETURNED DIRECTLY TO CUSTODIAN,
AND CUSTODIAN SHALL RECEIVE FROM TIME TO TIME SUCH RETURN OF COLLATERAL AS MAY
BE TENDERED TO IT.   IN THE EVENT THAT THE CORPORATION FAILS TO SPECIFY IN A
CERTIFICATE THE SERIES, THE NAME OF THE ISSUER, THE TITLE AND NUMBER OF SHARES
OR THE PRINCIPAL AMOUNT OF ANY PARTICULAR SECURITIES TO BE DELIVERED AS
COLLATERAL BY CUSTODIAN, CUSTODIAN SHALL NOT BE UNDER ANY OBLIGATION TO DELIVER
ANY SECURITIES.

ARTICLE VI
SALE AND REDEMPTION OF SHARES


1.     WHENEVER THE CORPORATION SHALL SELL ANY SHARES ISSUED BY THE CORPORATION
(“SHARES”) IT SHALL DELIVER TO CUSTODIAN A CERTIFICATE OR INSTRUCTIONS
SPECIFYING THE AMOUNT OF MONEY AND/OR SECURITIES TO BE RECEIVED BY CUSTODIAN FOR
THE SALE OF SUCH SHARES AND SPECIFICALLY ALLOCATED TO AN ACCOUNT FOR SUCH
SERIES.


2.     UPON RECEIPT OF SUCH MONEY, CUSTODIAN SHALL CREDIT SUCH MONEY TO AN
ACCOUNT IN THE NAME OF THE SERIES FOR WHICH SUCH MONEY WAS RECEIVED.

10


--------------------------------------------------------------------------------





3.     EXCEPT AS PROVIDED HEREINAFTER, WHENEVER THE CORPORATION DESIRES
CUSTODIAN TO MAKE PAYMENT OUT OF THE MONEY HELD BY CUSTODIAN HEREUNDER IN
CONNECTION WITH A REDEMPTION OF ANY SHARES, IT SHALL FURNISH TO CUSTODIAN A
CERTIFICATE OR INSTRUCTIONS SPECIFYING THE TOTAL AMOUNT TO BE PAID FOR SUCH
SHARES.  CUSTODIAN SHALL MAKE PAYMENT OF SUCH TOTAL AMOUNT TO THE TRANSFER AGENT
SPECIFIED IN SUCH CERTIFICATE OR INSTRUCTIONS OUT OF THE MONEY HELD IN AN
ACCOUNT OF THE APPROPRIATE SERIES.


4.     NOTWITHSTANDING THE ABOVE PROVISIONS REGARDING THE REDEMPTION OF ANY
SHARES, WHENEVER ANY SHARES ARE REDEEMED PURSUANT TO ANY CHECK REDEMPTION
PRIVILEGE WHICH MAY FROM TIME TO TIME BE OFFERED BY THE CORPORATION, CUSTODIAN,
UNLESS OTHERWISE INSTRUCTED BY A CERTIFICATE OR INSTRUCTIONS, SHALL, UPON
PRESENTMENT OF SUCH CHECK, CHARGE THE AMOUNT THEREOF AGAINST THE MONEY HELD IN
THE ACCOUNT OF THE SERIES OF THE SHARES BEING REDEEMED, PROVIDED, THAT IF THE
CORPORATION OR ITS AGENT TIMELY ADVISES CUSTODIAN THAT SUCH CHECK IS NOT TO BE
HONORED, CUSTODIAN SHALL RETURN SUCH CHECK UNPAID.

ARTICLE VII
PAYMENT OF DIVIDENDS OR DISTRIBUTIONS


1.     WHENEVER THE CORPORATION SHALL DETERMINE TO PAY A DIVIDEND OR
DISTRIBUTION ON SHARES IT SHALL FURNISH TO CUSTODIAN INSTRUCTIONS OR A
CERTIFICATE SETTING FORTH WITH RESPECT TO THE SERIES SPECIFIED THEREIN THE DATE
OF THE DECLARATION OF SUCH DIVIDEND OR DISTRIBUTION, THE TOTAL AMOUNT PAYABLE,
AND THE PAYMENT DATE.


2.     UPON THE PAYMENT DATE SPECIFIED IN SUCH INSTRUCTIONS OR CERTIFICATE,
CUSTODIAN SHALL PAY OUT OF THE MONEY HELD FOR THE ACCOUNT OF SUCH SERIES THE
TOTAL AMOUNT PAYABLE TO THE DIVIDEND AGENT OF THE CORPORATION SPECIFIED THEREIN.

ARTICLE VIII
CONCERNING CUSTODIAN


1.     (A)   EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, CUSTODIAN SHALL NOT
BE LIABLE FOR ANY COSTS, EXPENSES, DAMAGES, LIABILITIES OR CLAIMS, INCLUDING
ATTORNEYS’ AND ACCOUNTANTS’ FEES (COLLECTIVELY, “LOSSES”), INCURRED BY OR
ASSERTED AGAINST THE CORPORATION, EXCEPT THOSE LOSSES ARISING OUT OF CUSTODIAN’S
OWN NEGLIGENCE OR WILLFUL MISCONDUCT.  CUSTODIAN SHALL HAVE NO LIABILITY
WHATSOEVER FOR THE ACTION OR INACTION OF ANY DEPOSITORIES OR OF ANY FOREIGN
DEPOSITORIES, EXCEPT IN EACH CASE TO THE EXTENT SUCH ACTION OR INACTION IS A
DIRECT RESULT OF THE CUSTODIAN’S FAILURE TO FULFILL ITS DUTIES HEREUNDER.  WITH
RESPECT TO ANY LOSSES INCURRED BY THE CORPORATION AS A RESULT OF THE ACTS OR ANY
FAILURES TO ACT BY ANY SUBCUSTODIAN (OTHER THAN A CUSTODIAN AFFILIATE),
CUSTODIAN SHALL TAKE APPROPRIATE ACTION TO RECOVER SUCH LOSSES FROM SUCH
SUBCUSTODIAN; AND CUSTODIAN’S SOLE RESPONSIBILITY AND LIABILITY TO THE
CORPORATION SHALL BE LIMITED TO AMOUNTS SO RECEIVED FROM SUCH SUBCUSTODIAN
(EXCLUSIVE OF COSTS AND EXPENSES INCURRED BY CUSTODIAN).  IN NO EVENT SHALL
CUSTODIAN BE LIABLE TO THE CORPORATION OR ANY THIRD PARTY FOR SPECIAL, INDIRECT
OR CONSEQUENTIAL DAMAGES, OR LOST PROFITS OR LOSS OF BUSINESS, ARISING IN
CONNECTION WITH THIS AGREEMENT, NOR SHALL CUSTODIAN OR ANY SUBCUSTODIAN BE
LIABLE:  (I) FOR ACTING IN ACCORDANCE WITH ANY CERTIFICATE OR ORAL INSTRUCTIONS
ACTUALLY RECEIVED BY CUSTODIAN AND REASONABLY BELIEVED BY CUSTODIAN TO BE GIVEN
BY AN AUTHORIZED PERSON; (II) FOR ACTING IN ACCORDANCE WITH INSTRUCTIONS

11


--------------------------------------------------------------------------------





WITHOUT REVIEWING THE SAME; (III) FOR CONCLUSIVELY PRESUMING THAT ALL
INSTRUCTIONS ARE GIVEN ONLY BY PERSON(S) DULY AUTHORIZED; (IV) FOR CONCLUSIVELY
PRESUMING THAT ALL DISBURSEMENTS OF CASH DIRECTED BY THE CORPORATION, WHETHER BY
A CERTIFICATE, AN ORAL INSTRUCTION, OR AN INSTRUCTION, ARE IN ACCORDANCE WITH
SECTION 2(I) OF ARTICLE II HEREOF; (V) FOR HOLDING PROPERTY IN ANY PARTICULAR
COUNTRY, INCLUDING, BUT NOT LIMITED TO, LOSSES RESULTING FROM NATIONALIZATION,
EXPROPRIATION OR OTHER GOVERNMENTAL ACTIONS; REGULATION OF THE BANKING OR
SECURITIES INDUSTRY; EXCHANGE OR CURRENCY CONTROLS OR RESTRICTIONS, DEVALUATIONS
OR FLUCTUATIONS; AVAILABILITY OF CASH OR SECURITIES OR MARKET CONDITIONS WHICH
PREVENT THE TRANSFER OF PROPERTY OR EXECUTION OF SECURITIES TRANSACTIONS OR
AFFECT THE VALUE OF PROPERTY; (VI) FOR ANY LOSSES DUE TO FORCES BEYOND THE
CONTROL OF CUSTODIAN, INCLUDING WITHOUT LIMITATION STRIKES, WORK STOPPAGES, ACTS
OF WAR OR TERRORISM, INSURRECTION, REVOLUTION, NUCLEAR OR NATURAL CATASTROPHES
OR ACTS OF GOD, OR INTERRUPTIONS, LOSS OR MALFUNCTIONS OF UTILITIES,
COMMUNICATIONS OR COMPUTER (SOFTWARE AND HARDWARE) SERVICES; (VII) FOR THE
INSOLVENCY OF ANY SUBCUSTODIAN (OTHER THAN A CUSTODIAN AFFILIATE), ANY
DEPOSITORY, OR, EXCEPT TO THE EXTENT SUCH ACTION OR INACTION IS A DIRECT RESULT
OF THE CUSTODIAN’S FAILURE TO FULFILL ITS DUTIES HEREUNDER, ANY FOREIGN
DEPOSITORY; OR (VIII) FOR ANY LOSSES ARISING FROM THE APPLICABILITY OF ANY LAW
OR REGULATION NOW OR HEREAFTER IN EFFECT, OR FROM THE OCCURRENCE OF ANY EVENT,
INCLUDING, WITHOUT LIMITATION, IMPLEMENTATION OR ADOPTION OF ANY RULES OR
PROCEDURES OF A FOREIGN DEPOSITORY, WHICH MAY AFFECT, LIMIT, PREVENT OR IMPOSE
COSTS OR BURDENS ON, THE TRANSFERABILITY, CONVERTIBILITY, OR AVAILABILITY OF ANY
CURRENCY OR COMPOSITE CURRENCY UNIT IN ANY COUNTRY OR ON THE TRANSFER OF ANY
SECURITIES, AND IN NO EVENT SHALL CUSTODIAN BE OBLIGATED TO SUBSTITUTE ANOTHER
CURRENCY FOR A CURRENCY (INCLUDING A CURRENCY THAT IS A COMPONENT OF A COMPOSITE
CURRENCY UNIT) WHOSE TRANSFERABILITY, CONVERTIBILITY OR AVAILABILITY HAS BEEN
AFFECTED, LIMITED, OR PREVENTED BY SUCH LAW, REGULATION OR EVENT, AND TO THE
EXTENT THAT ANY SUCH LAW, REGULATION OR EVENT IMPOSES A COST OR CHARGE UPON
CUSTODIAN IN RELATION TO THE TRANSFERABILITY, CONVERTIBILITY, OR AVAILABILITY OF
ANY CASH CURRENCY OR COMPOSITE CURRENCY UNIT, SUCH COST OR CHARGE SHALL BE FOR
THE ACCOUNT OF THE CORPORATION, AND CUSTODIAN MAY TREAT ANY ACCOUNT DENOMINATED
IN AN AFFECTED CURRENCY AS A GROUP OF SEPARATE ACCOUNTS DENOMINATED IN THE
RELEVANT COMPONENT CURRENCIES.


(B)   CUSTODIAN MAY ENTER INTO SUBCONTRACTS, AGREEMENTS AND UNDERSTANDINGS WITH
ANY CUSTODIAN AFFILIATE, WHENEVER AND ON SUCH TERMS AND CONDITIONS AS IT DEEMS
NECESSARY OR APPROPRIATE TO PERFORM ITS SERVICES HEREUNDER.  NO SUCH
SUBCONTRACT, AGREEMENT OR UNDERSTANDING SHALL DISCHARGE CUSTODIAN FROM ITS
OBLIGATIONS HEREUNDER.


(C)   THE CORPORATION AGREES TO INDEMNIFY CUSTODIAN AND HOLD CUSTODIAN HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES SUSTAINED OR INCURRED BY OR ASSERTED AGAINST
CUSTODIAN BY REASON OF OR AS A RESULT OF ANY ACTION OR INACTION, OR ARISING OUT
OF CUSTODIAN’S PERFORMANCE HEREUNDER, INCLUDING REASONABLE FEES AND EXPENSES OF
COUNSEL INCURRED BY CUSTODIAN IN A SUCCESSFUL DEFENSE OF CLAIMS BY THE
CORPORATION; PROVIDED HOWEVER, THAT THE CORPORATION SHALL NOT INDEMNIFY
CUSTODIAN FOR THOSE LOSSES ARISING OUT OF CUSTODIAN’S OWN NEGLIGENCE OR WILLFUL
MISCONDUCT.  THIS INDEMNITY SHALL BE A CONTINUING OBLIGATION OF THE CORPORATION,
ITS SUCCESSORS AND ASSIGNS, NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT.


2.     WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, CUSTODIAN SHALL BE
UNDER NO OBLIGATION TO INQUIRE INTO, AND SHALL NOT BE LIABLE FOR:

12


--------------------------------------------------------------------------------




(A)   ANY LOSSES INCURRED BY THE CORPORATION OR ANY OTHER PERSON AS A RESULT OF
THE RECEIPT OR ACCEPTANCE OF FRAUDULENT, FORGED OR INVALID SECURITIES, OR
SECURITIES WHICH ARE OTHERWISE NOT FREELY TRANSFERABLE OR DELIVERABLE WITHOUT
ENCUMBRANCE IN ANY RELEVANT MARKET;

(B)   THE VALIDITY OF THE ISSUE OF ANY SECURITIES PURCHASED, SOLD, OR WRITTEN BY
OR FOR THE CORPORATION, THE LEGALITY OF THE PURCHASE, SALE OR WRITING THEREOF,
OR THE PROPRIETY OF THE AMOUNT PAID OR RECEIVED THEREFOR;

(C)   THE LEGALITY OF THE SALE OR REDEMPTION OF ANY SHARES, OR THE PROPRIETY OF
THE AMOUNT TO BE RECEIVED OR PAID THEREFOR;

(D)   THE LEGALITY OF THE DECLARATION OR PAYMENT OF ANY DIVIDEND OR DISTRIBUTION
BY THE CORPORATION;

(E)   THE LEGALITY OF ANY BORROWING BY THE CORPORATION;

(F)    THE LEGALITY OF ANY LOAN OF PORTFOLIO SECURITIES, NOR SHALL CUSTODIAN BE
UNDER ANY DUTY OR OBLIGATION TO SEE TO IT THAT ANY CASH OR COLLATERAL DELIVERED
TO IT BY A BROKER, DEALER OR FINANCIAL INSTITUTION OR HELD BY IT AT ANY TIME AS
A RESULT OF SUCH LOAN OF PORTFOLIO SECURITIES IS ADEQUATE SECURITY FOR THE
CORPORATION AGAINST ANY LOSS IT MIGHT SUSTAIN AS A RESULT OF SUCH LOAN, WHICH
DUTY OR OBLIGATION SHALL BE THE SOLE RESPONSIBILITY OF THE CORPORATION.  IN
ADDITION, CUSTODIAN SHALL BE UNDER NO DUTY OR OBLIGATION TO SEE THAT ANY BROKER,
DEALER OR FINANCIAL INSTITUTION TO WHICH PORTFOLIO SECURITIES OF THE CORPORATION
ARE LENT MAKES PAYMENT TO IT OF ANY DIVIDENDS OR INTEREST WHICH ARE PAYABLE TO
OR FOR THE ACCOUNT OF THE CORPORATION DURING THE PERIOD OF SUCH LOAN OR AT THE
TERMINATION OF SUCH LOAN, PROVIDED, HOWEVER THAT CUSTODIAN SHALL PROMPTLY NOTIFY
THE CORPORATION IN THE EVENT THAT SUCH DIVIDENDS OR INTEREST ARE NOT PAID AND
RECEIVED WHEN DUE;

(G)   THE SUFFICIENCY OR VALUE OF ANY AMOUNTS OF MONEY AND/OR SECURITIES HELD IN
ANY SPECIAL ACCOUNT IN CONNECTION WITH TRANSACTIONS BY THE CORPORATION; WHETHER
ANY BROKER, DEALER, FUTURES COMMISSION MERCHANT OR CLEARING MEMBER MAKES PAYMENT
TO THE CORPORATION OF ANY VARIATION MARGIN PAYMENT OR SIMILAR PAYMENT WHICH THE
CORPORATION MAY BE ENTITLED TO RECEIVE FROM SUCH BROKER, DEALER, FUTURES
COMMISSION MERCHANT OR CLEARING MEMBER, OR WHETHER ANY PAYMENT RECEIVED BY
CUSTODIAN FROM ANY BROKER, DEALER, FUTURES COMMISSION MERCHANT OR CLEARING
MEMBER IS THE AMOUNT THE CORPORATION IS ENTITLED TO RECEIVE, OR TO NOTIFY THE
CORPORATION OF CUSTODIAN’S RECEIPT OR NON-RECEIPT OF ANY SUCH PAYMENT; OR

(H)   WHETHER ANY SECURITIES AT ANY TIME DELIVERED TO, OR HELD BY IT OR BY ANY
SUBCUSTODIAN, FOR THE ACCOUNT OF THE CORPORATION AND SPECIFICALLY ALLOCATED TO A
SERIES ARE SUCH AS PROPERLY MAY BE HELD BY THE CORPORATION OR SUCH SERIES UNDER
THE PROVISIONS OF ITS THEN CURRENT PROSPECTUS AND STATEMENT OF ADDITIONAL
INFORMATION, OR TO ASCERTAIN WHETHER ANY TRANSACTIONS BY THE CORPORATION,
WHETHER OR NOT INVOLVING CUSTODIAN, ARE SUCH TRANSACTIONS AS MAY PROPERLY BE
ENGAGED IN BY THE CORPORATION.

13


--------------------------------------------------------------------------------





3.     CUSTODIAN MAY, WITH RESPECT TO QUESTIONS OF LAW SPECIFICALLY REGARDING AN
ACCOUNT, OBTAIN THE ADVICE OF COUNSEL AND SHALL BE FULLY PROTECTED WITH RESPECT
TO ANYTHING DONE OR OMITTED BY IT IN GOOD FAITH IN CONFORMITY WITH SUCH ADVICE.


4.     CUSTODIAN SHALL BE UNDER NO OBLIGATION TO TAKE ACTION TO COLLECT ANY
AMOUNT PAYABLE ON SECURITIES IN DEFAULT, OR IF PAYMENT IS REFUSED AFTER DUE
DEMAND AND PRESENTMENT.


5.     CUSTODIAN SHALL HAVE NO DUTY OR RESPONSIBILITY TO INQUIRE INTO, MAKE
RECOMMENDATIONS, SUPERVISE, OR DETERMINE THE SUITABILITY OF ANY TRANSACTIONS
AFFECTING ANY ACCOUNT.


6.     THE CORPORATION SHALL PAY TO CUSTODIAN THE FEES AND CHARGES AS MAY BE
SPECIFICALLY AGREED UPON FROM TIME TO TIME AND SUCH OTHER FEES AND CHARGES AT
CUSTODIAN’S STANDARD RATES FOR SUCH SERVICES AS MAY BE APPLICABLE.  THE
CORPORATION SHALL REIMBURSE CUSTODIAN FOR ALL COSTS ASSOCIATED WITH THE
CONVERSION OF THE CORPORATION’S SECURITIES HEREUNDER AND THE TRANSFER OF
SECURITIES AND RECORDS KEPT IN CONNECTION WITH THIS AGREEMENT.  THE CORPORATION
SHALL ALSO REIMBURSE CUSTODIAN FOR OUT-OF-POCKET EXPENSES WHICH ARE A NORMAL
INCIDENT OF THE SERVICES PROVIDED HEREUNDER.


7.     CUSTODIAN HAS THE RIGHT TO DEBIT ANY CASH ACCOUNT FOR ANY AMOUNT PAYABLE
BY THE CORPORATION IN CONNECTION WITH ANY AND ALL OBLIGATIONS OF THE CORPORATION
TO CUSTODIAN.  IN ADDITION TO THE RIGHTS OF CUSTODIAN UNDER APPLICABLE LAW AND
OTHER AGREEMENTS, AT ANY TIME WHEN THE CORPORATION SHALL NOT HAVE HONORED ANY OF
ITS OBLIGATIONS TO CUSTODIAN, CUSTODIAN SHALL HAVE THE RIGHT WITHOUT NOTICE TO
THE CORPORATION TO RETAIN OR SET-OFF, AGAINST SUCH OBLIGATIONS OF THE
CORPORATION, ANY SECURITIES OR CASH CUSTODIAN OR A CUSTODIAN AFFILIATE MAY
DIRECTLY OR INDIRECTLY HOLD FOR THE ACCOUNT OF THE CORPORATION, AND ANY
OBLIGATIONS (WHETHER MATURED OR UNMATURED) THAT CUSTODIAN OR A CUSTODIAN
AFFILIATE MAY HAVE TO THE CORPORATION IN ANY CURRENCY OR COMPOSITE CURRENCY
UNIT.  ANY SUCH ASSET OF, OR OBLIGATION TO, THE CORPORATION MAY BE TRANSFERRED
TO CUSTODIAN AND ANY CUSTODIAN AFFILIATE IN ORDER TO EFFECT THE ABOVE RIGHTS.


8.     THE CORPORATION AGREES TO FORWARD TO CUSTODIAN A CERTIFICATE OR
INSTRUCTIONS CONFIRMING ORAL INSTRUCTIONS BY THE CLOSE OF BUSINESS OF THE SAME
DAY THAT SUCH ORAL INSTRUCTIONS ARE GIVEN TO CUSTODIAN.  THE CORPORATION AGREES
THAT THE FACT THAT SUCH CONFIRMING CERTIFICATE OR INSTRUCTIONS ARE NOT RECEIVED
OR THAT A CONTRARY CERTIFICATE OR CONTRARY INSTRUCTIONS ARE RECEIVED BY
CUSTODIAN SHALL IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF TRANSACTIONS
AUTHORIZED BY SUCH ORAL INSTRUCTIONS AND EFFECTED BY CUSTODIAN.  IF THE
CORPORATION ELECTS TO TRANSMIT INSTRUCTIONS THROUGH AN ON-LINE COMMUNICATIONS
SYSTEM OFFERED BY CUSTODIAN, THE CORPORATION’S USE THEREOF SHALL BE SUBJECT TO
THE TERMS AND CONDITIONS ATTACHED AS APPENDIX I HERETO.  IF CUSTODIAN RECEIVES
INSTRUCTIONS WHICH APPEAR ON THEIR FACE TO HAVE BEEN TRANSMITTED BY AN
AUTHORIZED PERSON VIA (I) COMPUTER FACSIMILE, EMAIL, THE INTERNET OR OTHER
INSECURE ELECTRONIC METHOD, OR (II) SECURE ELECTRONIC TRANSMISSION CONTAINING
APPLICABLE AUTHORIZATION CODES, PASSWORDS AND/OR AUTHENTICATION KEYS, THE
CORPORATION UNDERSTANDS AND AGREES THAT CUSTODIAN CANNOT DETERMINE THE IDENTITY
OF THE ACTUAL SENDER OF SUCH INSTRUCTIONS AND THAT CUSTODIAN SHALL CONCLUSIVELY
PRESUME THAT SUCH WRITTEN INSTRUCTIONS HAVE BEEN SENT BY AN AUTHORIZED PERSON,
AND THE CORPORATION SHALL BE RESPONSIBLE FOR ENSURING THAT ONLY AUTHORIZED
PERSONS TRANSMIT SUCH INSTRUCTIONS TO CUSTODIAN.  IF THE CORPORATION ELECTS
(WITH CUSTODIAN’S PRIOR CONSENT) TO TRANSMIT INSTRUCTIONS THROUGH AN ON-

14


--------------------------------------------------------------------------------





LINE COMMUNICATIONS SERVICE OWNED OR OPERATED BY A THIRD PARTY, THE CORPORATION
AGREES THAT CUSTODIAN SHALL NOT BE RESPONSIBLE OR LIABLE FOR THE RELIABILITY OR
AVAILABILITY OF ANY SUCH SERVICE.


9.     THE BOOKS AND RECORDS PERTAINING TO THE CORPORATION WHICH ARE IN
POSSESSION OF CUSTODIAN SHALL BE THE PROPERTY OF THE CORPORATION.  SUCH BOOKS
AND RECORDS SHALL BE PREPARED AND MAINTAINED AS REQUIRED BY THE ‘40 ACT AND THE
RULES THEREUNDER. THE CORPORATION, OR ITS AUTHORIZED REPRESENTATIVES, SHALL HAVE
ACCESS TO SUCH BOOKS AND RECORDS DURING CUSTODIAN’S NORMAL BUSINESS HOURS.  UPON
THE REASONABLE REQUEST OF THE CORPORATION, COPIES OF ANY SUCH BOOKS AND RECORDS
SHALL BE PROVIDED BY CUSTODIAN TO THE CORPORATION OR ITS AUTHORIZED
REPRESENTATIVE.  UPON THE REASONABLE REQUEST OF THE CORPORATION, CUSTODIAN SHALL
PROVIDE IN HARD COPY OR ON COMPUTER DISC ANY RECORDS INCLUDED IN ANY SUCH
DELIVERY WHICH ARE MAINTAINED BY CUSTODIAN ON A COMPUTER DISC, OR ARE SIMILARLY
MAINTAINED.


10.   IT IS UNDERSTOOD THAT CUSTODIAN IS AUTHORIZED TO SUPPLY ANY INFORMATION
REGARDING THE ACCOUNTS WHICH IS REQUIRED BY ANY LAW, REGULATION OR RULE NOW OR
HEREAFTER IN EFFECT.  THE CUSTODIAN SHALL PROVIDE THE CORPORATION WITH ANY
REPORT OBTAINED BY THE CUSTODIAN ON THE SYSTEM OF INTERNAL ACCOUNTING CONTROL OF
A DEPOSITORY, AND WITH SUCH REPORTS ON ITS OWN SYSTEM OF INTERNAL ACCOUNTING
CONTROL AS THE CORPORATION MAY REASONABLY REQUEST FROM TIME TO TIME.


11.   CUSTODIAN SHALL HAVE NO DUTIES OR RESPONSIBILITIES WHATSOEVER EXCEPT SUCH
DUTIES AND RESPONSIBILITIES AS ARE SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND
NO COVENANT OR OBLIGATION SHALL BE IMPLIED AGAINST CUSTODIAN IN CONNECTION WITH
THIS AGREEMENT.

ARTICLE IX
TERMINATION


1.     EITHER OF THE PARTIES HERETO MAY TERMINATE THIS AGREEMENT BY GIVING TO
THE OTHER PARTY A NOTICE IN WRITING SPECIFYING THE DATE OF SUCH TERMINATION,
WHICH SHALL BE NOT LESS THAN NINETY (90) DAYS AFTER THE DATE OF GIVING OF SUCH
NOTICE.  IN THE EVENT SUCH NOTICE IS GIVEN BY THE CORPORATION, IT SHALL BE
ACCOMPANIED BY A COPY OF A RESOLUTION OF THE BOARD OF THE CORPORATION, CERTIFIED
BY THE SECRETARY OR ANY ASSISTANT SECRETARY, ELECTING TO TERMINATE THIS
AGREEMENT AND DESIGNATING A SUCCESSOR CUSTODIAN OR CUSTODIANS, EACH OF WHICH
SHALL BE A BANK OR TRUST COMPANY HAVING NOT LESS THAN $2,000,000 AGGREGATE
CAPITAL, SURPLUS AND UNDIVIDED PROFITS.  IN THE EVENT SUCH NOTICE IS GIVEN BY
CUSTODIAN, THE CORPORATION SHALL, ON OR BEFORE THE TERMINATION DATE, DELIVER TO
CUSTODIAN A COPY OF A RESOLUTION OF THE BOARD OF THE CORPORATION, CERTIFIED BY
THE SECRETARY OR ANY ASSISTANT SECRETARY, DESIGNATING A SUCCESSOR CUSTODIAN OR
CUSTODIANS.  IN THE ABSENCE OF SUCH DESIGNATION BY THE CORPORATION, CUSTODIAN
MAY DESIGNATE A SUCCESSOR CUSTODIAN WHICH SHALL BE A BANK OR TRUST COMPANY
HAVING NOT LESS THAN $2,000,000 AGGREGATE CAPITAL, SURPLUS AND UNDIVIDED
PROFITS.  UPON THE DATE SET FORTH IN SUCH NOTICE THIS AGREEMENT SHALL TERMINATE,
AND CUSTODIAN SHALL UPON RECEIPT OF A NOTICE OF ACCEPTANCE BY THE SUCCESSOR
CUSTODIAN ON THAT DATE DELIVER DIRECTLY TO THE SUCCESSOR CUSTODIAN ALL
SECURITIES AND MONEY THEN OWNED BY THE CORPORATION AND HELD BY IT AS CUSTODIAN,
AFTER DEDUCTING ALL FEES, EXPENSES AND OTHER AMOUNTS FOR THE PAYMENT OR
REIMBURSEMENT OF WHICH IT SHALL THEN BE ENTITLED.


2.     IF A SUCCESSOR CUSTODIAN IS NOT DESIGNATED BY THE CORPORATION OR
CUSTODIAN IN ACCORDANCE WITH THE PRECEDING SECTION, THE CORPORATION SHALL UPON
THE DATE SPECIFIED IN THE NOTICE

15


--------------------------------------------------------------------------------





OF TERMINATION OF THIS AGREEMENT AND UPON THE DELIVERY BY CUSTODIAN OF ALL
SECURITIES (OTHER THAN SECURITIES WHICH CANNOT BE DELIVERED TO THE CORPORATION)
AND MONEY THEN OWNED BY THE CORPORATION BE DEEMED TO BE ITS OWN CUSTODIAN AND
CUSTODIAN SHALL THEREBY BE RELIEVED OF ALL DUTIES AND RESPONSIBILITIES PURSUANT
TO THIS AGREEMENT, OTHER THAN THE DUTY WITH RESPECT TO SECURITIES WHICH CANNOT
BE DELIVERED TO THE CORPORATION TO HOLD SUCH SECURITIES HEREUNDER IN ACCORDANCE
WITH THIS AGREEMENT.

ARTICLE X
MISCELLANEOUS


1.     THE CORPORATION AGREES TO FURNISH TO CUSTODIAN A NEW CERTIFICATE OF
AUTHORIZED PERSONS IN THE EVENT OF ANY CHANGE IN THE THEN PRESENT AUTHORIZED
PERSONS.  UNTIL SUCH NEW CERTIFICATE IS RECEIVED, CUSTODIAN SHALL BE FULLY
PROTECTED IN ACTING UPON CERTIFICATES OR ORAL INSTRUCTIONS OF SUCH PRESENT
AUTHORIZED PERSONS.


2.     ANY NOTICE OR OTHER INSTRUMENT IN WRITING, AUTHORIZED OR REQUIRED BY THIS
AGREEMENT TO BE GIVEN TO CUSTODIAN, SHALL BE SUFFICIENTLY GIVEN IF ADDRESSED TO
CUSTODIAN AND RECEIVED BY IT AT ITS OFFICES AT ONE WALL STREET, NEW YORK, NEW
YORK 10286, OR AT SUCH OTHER PLACE AS CUSTODIAN MAY FROM TIME TO TIME DESIGNATE
IN WRITING.

Any notice or other instrument in writing, authorized or required by this
Agreement to be given to the Corporation shall be sufficiently given if
addressed to the Corporation and received by it at its offices at 1521
Westbranch Drive, Suite 200, McLean, Virginia  22102, or at such other place as
the Corporation may from time to time designate in writing.


3.     EACH AND EVERY RIGHT GRANTED TO EITHER PARTY HEREUNDER OR UNDER ANY OTHER
DOCUMENT DELIVERED HEREUNDER OR IN CONNECTION HEREWITH, OR ALLOWED IT BY LAW OR
EQUITY, SHALL BE CUMULATIVE AND MAY BE EXERCISED FROM TIME TO TIME.  NO FAILURE
ON THE PART OF EITHER PARTY TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT
WILL OPERATE AS A WAIVER THEREOF, NOR WILL ANY SINGLE OR PARTIAL EXERCISE BY
EITHER PARTY OF ANY RIGHT PRECLUDE ANY OTHER OR FUTURE EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT.


4.     IN CASE ANY PROVISION IN OR OBLIGATION UNDER THIS AGREEMENT SHALL BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY EXCLUSIVE JURISDICTION, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE
AFFECTED THEREBY.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED IN ANY MANNER
EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY BOTH PARTIES, EXCEPT THAT ANY
AMENDMENT TO THE SCHEDULE I HERETO NEED BE SIGNED ONLY BY THE CORPORATION AND
ANY AMENDMENT TO APPENDIX I HERETO NEED BE SIGNED ONLY BY CUSTODIAN.  THIS
AGREEMENT SHALL EXTEND TO AND SHALL BE BINDING UPON THE PARTIES HERETO, AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THIS AGREEMENT
SHALL NOT BE ASSIGNABLE BY EITHER PARTY WITHOUT THE WRITTEN CONSENT OF THE
OTHER.


5.     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THEREOF.  THE CORPORATION AND CUSTODIAN HEREBY CONSENT TO THE JURISDICTION OF A
STATE OR FEDERAL COURT SITUATED IN NEW YORK CITY,

16


--------------------------------------------------------------------------------





NEW YORK IN CONNECTION WITH ANY DISPUTE ARISING HEREUNDER.  THE CORPORATION
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  THE
CORPORATION AND CUSTODIAN EACH HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.


6.     THE CORPORATION HEREBY ACKNOWLEDGES THAT CUSTODIAN IS SUBJECT TO FEDERAL
LAWS, INCLUDING THE CUSTOMER IDENTIFICATION PROGRAM (CIP) REQUIREMENTS UNDER THE
USA PATRIOT ACT AND ITS IMPLEMENTING REGULATIONS, PURSUANT TO WHICH CUSTODIAN
MUST OBTAIN, VERIFY AND RECORD INFORMATION THAT ALLOWS CUSTODIAN TO IDENTIFY THE
CORPORATION.  ACCORDINGLY, PRIOR TO OPENING AN ACCOUNT HEREUNDER CUSTODIAN WILL
ASK THE CORPORATION TO PROVIDE CERTAIN INFORMATION INCLUDING, BUT NOT LIMITED
TO, THE CORPORATION’S NAME, PHYSICAL ADDRESS, TAX IDENTIFICATION NUMBER AND
OTHER INFORMATION THAT WILL HELP CUSTODIAN TO IDENTIFY AND VERIFY THE
CORPORATION’S IDENTITY SUCH AS ORGANIZATIONAL DOCUMENTS, CERTIFICATE OF GOOD
STANDING, LICENSE TO DO BUSINESS, OR OTHER PERTINENT IDENTIFYING INFORMATION. 
THE CORPORATION AGREES THAT CUSTODIAN CANNOT OPEN AN ACCOUNT HEREUNDER UNLESS
AND UNTIL CUSTODIAN VERIFIES THE CORPORATION’S IDENTITY IN ACCORDANCE WITH ITS
CIP.


7.     THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT SUCH COUNTERPARTS SHALL, TOGETHER,
CONSTITUTE ONLY ONE INSTRUMENT.

17


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation and Custodian have caused this Agreement to
be executed by their respective officers, thereunto duly authorized, as of the
day and year first above written.

GLADSTONE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Harry Brill

 

Name:

Harry Brill

 

Title:

Chief Financial Officer

 

 

Tax Identification No: 54-2040781

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

 

By:

 

 

Name:

Edward G. McGann

 

Title:

Managing Director

 

18


--------------------------------------------------------------------------------




SCHEDULE I
CERTIFICATE OF AUTHORIZED PERSONS
(The Corporation - Oral and Written Instructions)

The undersigned hereby certifies that he/she is the duly elected and acting
________________________ of Gladstone Capital Corporation (the “Corporation”),
and further certifies that the following officers or employees of the
Corporation have been duly authorized in conformity with the Corporation’s
Declaration of Trust and By-Laws to deliver Certificates and Oral Instructions
to The Bank of New York (“Custodian”) pursuant to the Custody Agreement between
the Corporation and Custodian dated May  5, 2006 and that the signatures
appearing opposite their names are true and correct:

David Gladstone

 

Chief Executive Officer

 

/s/ David Gladstone

Name

 

Title

 

Signature

 

 

 

 

 

George Stelljes III

 

Chief Investment Officer

 

/s/ George Stelljes III

Name

 

Title

 

Signature

 

 

 

 

 

Harry Brill

 

Chief Financial Officer

 

/s/ Harry Brill

Name

 

Title

 

Signature

 

 

 

 

 

 Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 Name

 

Title

 

Signature

 

This certificate supersedes any certificate of Authorized Persons you may
currently have on file.

[seal]

 

By:

 

 

Title:

Date:

 

 

 

19


--------------------------------------------------------------------------------




SCHEDULE II

Gladstone Capital Corporation

20


--------------------------------------------------------------------------------




APPENDIX I

ELECTRONIC SERVICES TERMS AND CONDITIONS

1.    License; Use. (a) This Appendix I shall govern the Corporation’s use of
electronic communications, information delivery, portfolio management and
banking services, that The Bank of New York and its affiliates (“Custodian”) may
provide to the Corporation, such as The Bank of New York Inform ™ and The Bank
of New York CA$H-Register Plus®, and any computer software, proprietary data and
documentation provided by Custodian to the Corporation in connection therewith
(collectively, the “Electronic Services”). In the event of any conflict between
the terms of this Appendix I and the main body of this Agreement with respect to
the Corporation’s use of the Electronic Services, the terms of this Appendix I
shall control.

(b) Custodian grants to the Corporation a personal, nontransferable and
nonexclusive license to use the Electronic Services to which the Corporation
subscribes solely for the purpose of transmitting instructions and information
(“Written Instructions”), obtaining reports, analyses and statements and other
information and data, making inquiries and otherwise communicating with
Custodian in connection with the Corporation’s relationship with Custodian.  The
Corporation shall use the Electronic Services solely for its own internal and
proper business purposes and not in the operation of a service bureau.  Except
as set forth herein, no license or right of any kind is granted to with respect
to the Electronic Services.  The Corporation acknowledges that Custodian and its
suppliers retain and have title and exclusive proprietary rights to the
Electronic Services, including any trade secrets or other ideas, concepts,
know-how, methodologies, and information incorporated therein and the exclusive
rights to any copyrights, trade dress, look and feel, trademarks and patents
(including registrations and applications for registration of either), and other
legal protections available in respect thereof.  The Corporation further
acknowledges that all or a part of the Electronic Services may be copyrighted or
trademarked (or a registration or claim made therefor) by Custodian or its
suppliers.  The Corporation shall not take any action with respect to the
Electronic Services inconsistent with the foregoing acknowledgments, nor shall
the Corporation attempt to decompile, reverse engineer or modify the Electronic
Services.  The Corporation may not copy, distribute, sell, lease or provide,
directly or indirectly, the Electronic Services or any portion thereof to any
other person or entity without Custodian’s prior written consent.  The
Corporation may not remove any statutory copyright notice or other notice
included in the Electronic Services.  The Corporation shall reproduce any such
notice on any reproduction of any portion of the Electronic Services and shall
add any statutory copyright notice or other notice upon Custodian’s request.

(c) Portions of the Electronic Services may contain, deliver or rely on data
supplied by third parties (“Third Party Data”), such as pricing data and
indicative data,

21


--------------------------------------------------------------------------------




and services supplied by third parties (“Third Party Services”) such as analytic
and accounting services.  Third Party Data and Third Party Services supplied
hereunder are obtained from sources that Custodian believes to be reliable but
are provided without any independent investigation by Custodian.  Custodian and
its suppliers do not represent or warrant that the Third Party Data or Third
Party Services are correct, complete or current.  Third Party Data and Third
Party Services are proprietary to their suppliers, are provided solely for the
Corporation’s internal use, and may not be reused, disseminated or redistributed
in any form.  The Corporation shall not use any Third Party Data in any manner
that would act as a substitute for obtaining a license for the data directly
from the supplier.  Third Party Data and Third Party Services should not be used
in making any investment decision.  CUSTODIAN AND ITS SUPPLIERS ARE NOT
RESPONSIBLE FOR ANY RESULTS OBTAINED FROM THE USE OF OR RELIANCE UPON THIRD
PARTY DATA OR THIRD PARTY SERVICES.  Custodian’s suppliers of Third Party Data
and Services are intended third party beneficiaries of this Section 1(c) and
Section 5 below.

(d) The Corporation understands and agrees that any links in the Electronic
Services to Internet sites may be to sites sponsored and maintained by third
parties.  Custodian make no guarantees, representations or warranties concerning
the information contained in any third party site (including without limitation
that such information is correct, current, complete or free of viruses or other
contamination), or any products or services sold through third party sites.  All
such links to third party Internet sites are provided solely as a convenience to
the Corporation and the Corporation accesses and uses such sites at its own
risk.  A link in the Electronic Services to a third party site does not
constitute Custodian’s endorsement, authorisation or sponsorship of such site or
any products and services available from such site.

2.    Equipment.  The Corporation shall obtain and maintain at its own cost and
expense all equipment and services, including but not limited to communications
services, necessary for it to utilize and obtain access to the Electronic
Services, and Custodian shall not be responsible for the reliability or
availability of any such equipment or services.

3.    Proprietary Information.  The Electronic Services, and any proprietary
data (including Third Party Data), processes, software, information and
documentation made available to the Corporation (other than which are or become
part of the public domain or are legally required to be made available to the
public) (collectively, the “Information”), are the exclusive and confidential
property of Custodian or its suppliers.  However, for the avoidance of doubt,
reports generated by the Corporation containing information relating to its
account(s) (except for Third Party Data contained therein) are not deemed to be
within the meaning of the term “Information.”  the Corporation shall keep the
Information confidential by using the same care and discretion that the
Corporation uses with respect to its own confidential property and trade
secrets, but not less than

22


--------------------------------------------------------------------------------




reasonable care.  Upon termination of the Agreement or the licenses granted
herein for any reason, the Corporation shall return to Custodian any and all
copies of the Information which are in its possession or under its control
(except that the Corporation may retain reports containing Third Party Data,
provided that such Third Party Data remains subject to the provisions of this
Appendix).  The provisions of this Section 3 shall not affect the copyright
status of any of the Information which may be copyrighted and shall apply to all
information whether or not copyrighted.

4.    Modifications.  Custodian reserves the right to modify the Electronic
Services from time to time.  The Corporation agrees not to modify or attempt to
modify the Electronic Services without Custodian’s prior written consent.  The
Corporation acknowledges that any modifications to the Electronic Services,
whether by the Corporation or Custodian and whether with or without Custodian’s
consent, shall become the property of Custodian.

5.    NO REPRESENTATIONS OR WARRANTIES; LIMITATION OF LIABILITY.  CUSTODIAN AND
ITS MANUFACTURERS AND SUPPLIERS MAKE NO WARRANTIES OR REPRESENTATIONS WITH
RESPECT TO THE ELECTRONIC SERVICES OR ANY THIRD PARTY DATA OR THIRD PARTY
SERVICES, EXPRESS OR IMPLIED, IN FACT OR IN LAW, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR
PURPOSE.  THE CORPORATION ACKNOWLEDGES THAT THE ELECTRONIC SERVICES, THIRD PARTY
DATA AND THIRD PARTY SERVICES ARE PROVIDED “AS IS.”  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL CUSTODIAN OR ANY SUPPLIER BE
LIABLE FOR ANY DAMAGES, WHETHER DIRECT, INDIRECT SPECIAL, OR CONSEQUENTIAL,
WHICH CUSTOMER MAY INCUR IN CONNECTION WITH THE ELECTRONIC SERVICES, THIRD PARTY
DATA OR THIRD PARTY SERVICES, EVEN IF CUSTODIAN OR SUCH SUPPLIER KNEW OF THE
POSSIBILITY OF SUCH DAMAGES.  IN NO EVENT SHALL CUSTODIAN OR ANY SUPPLIER BE
LIABLE FOR ACTS OF GOD, MACHINE OR COMPUTER BREAKDOWN OR MALFUNCTION,
INTERRUPTION OR MALFUNCTION OF COMMUNICATION FACILITIES, LABOR DIFFICULTIES OR
ANY OTHER SIMILAR OR DISSIMILAR CAUSE BEYOND THEIR REASONABLE CONTROL.

6.    Security; Reliance; Unauthorized Use; Corporations Transfers.  Custodian
will establish security procedures to be followed in connection with the use of
the Electronic Services, and the Corporation agrees to comply with the security
procedures.  The Corporation understands and agrees that the security procedures
are intended to determine whether instructions received by Custodian through the
Electronic Services are authorized but are not (unless otherwise specified in
writing) intended to detect any errors contained in such instructions.  The
Corporation will cause all persons utilizing the

23


--------------------------------------------------------------------------------




Electronic Services to treat any user and authorization codes, passwords,
authentication keys and other security devices with the highest degree of care
and confidentiality.  Upon termination of the Corporation’s use of the
Electronic Services, the Corporation shall return to Custodian any security
devices (e.g., token cards) provided by Custodian.  Custodian is hereby
irrevocably authorized to comply with and rely upon on Written Instructions and
other communications, whether or not authorized, received by it through the
Electronic Services.  The Corporation acknowledges that it has sole
responsibility for ensuring that only Authorized Persons use the Electronic
Services and that to the fullest extent permitted by applicable law Custodian
shall not be responsible nor liable for any unauthorized use thereof or for any
losses sustained by the Corporation arising from or in connection with the use
of the Electronic Services or Custodian’s reliance upon and compliance with
Written Instructions and other communications received through the Electronic
Services.  With respect to instructions for a transfer of Corporations issued
through the Electronic Services, when instructed to credit or pay a party by
both name and a unique numeric or alpha-numeric identifier (e.g. ABA number or
account number), the Custodian, its affiliates, and any other bank participating
in the Corporations transfer, may rely solely on the unique identifier, even if
it identifies a party different than the party named.  Such reliance on a unique
identifier shall apply to beneficiaries named in such instructions as well as
any financial institution which is designated in such instructions to act as an
intermediary in a Corporations transfer.  It is understood and agreed that
unless otherwise specifically provided herein, and to the extent permitted by
applicable law, the parties hereto shall be bound by the rules of any
Corporations transfer system utilized to effect a Corporations transfer
hereunder.

7.             Acknowledgments.  Custodian shall acknowledge through the
Electronic Services its receipt of each Written Instruction communicated through
the Electronic Services, and in the absence of such acknowledgment Custodian
shall not be liable for any failure to act in accordance with such Written
Instruction and the Corporation may not claim that such Written Instruction was
received by Custodian.  Custodian may in its discretion decline to act upon any
instructions or communications that are insufficient or incomplete or are not
received by Custodian in sufficient time for Custodian to act upon, or in
accordance with such instructions or communications.

8.             Viruses.  The Corporation agrees to use reasonable efforts to
prevent the transmission through the Electronic Services of any software or file
which contains any viruses, worms, harmful component or corrupted data and
agrees not to use any device, software, or routine to interfere or attempt to
interfere with the proper working of the Electronic Services.

9.             Encryption.  The Corporation acknowledges and agrees that
encryption may not be available for every communication through the Electronic
Services, or for all data.  The Corporation agrees that Custodian may deactivate
any encryption features at

24


--------------------------------------------------------------------------------




any time, without notice or liability to the Corporation, for the purpose of
maintaining, repairing or troubleshooting its systems.

10.           On-Line Inquiry and Modification of Records. In connection with
the Corporation’s use of the Electronic Services, Custodian may, at the
Corporation’s request, permit the Corporation to enter data directly into a
Custodian database for the purpose of modifying certain information maintained
by Custodian’s systems, including, but not limited to, change of address
information.  To the extent that the Corporation is granted such access, the
Corporation agrees to indemnify and hold Custodian harmless from all loss,
liability, cost, damage and expense (including attorney’s fees and expenses) to
which Custodian may be subjected or which may be incurred in connection with any
claim which may arise out of or as a result of changes to Custodian database
records initiated by the Corporation.

11.           Agents.   the Corporation may, on advance written notice to the
Custodian, permit its agents and contractors (“Agents”) to access and use the
Electronic Services on the Corporation’s behalf, except that the Custodian
reserves the right to prohibit the Corporation’s use of any particular Agent for
any reason.  The Corporation shall require its Agent(s) to agree in writing to
be bound by the terms of the Agreement, and the Corporation shall be liable and
responsible for any act or omission of such Agent in the same manner, and to the
same extent, as though such act or omission were that of the Corporation.  Each
submission of a Written Instruction or other communication by the Agent through
the Electronic Services shall constitute a representation and warranty by the
Corporation that the Agent continues to be duly authorized by the Corporation to
so act on its behalf and the Custodian may rely on the representations and
warranties made herein in complying with such Written Instruction or
communication.  Any Written Instruction or other communication through the
Electronic Services by an Agent shall be deemed that of the Corporation, and the
Corporation shall be bound thereby whether or not authorized. The Corporation
may, subject to the terms of this Agreement and upon advance written notice to
the Bank, provide a copy of the Electronic Service user manuals to its Agent if
the Agent requires such copies to use the Electronic Services on the
Corporation’s behalf.  Upon cessation of any such Agent’s services, the
Corporation shall promptly terminate such Agent’s access to the Electronic
Services, retrieve from the Agent any copies of the manuals and destroy them,
and retrieve from the Agent any token cards or other security devices provided
by Custodian and return them to Custodian.

 

25


--------------------------------------------------------------------------------